SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á ocho de *644Noviembre de mil novecientos dos, en el pleito sobre ter-cería de dominio seguido ante el Tribunal del Distrito de Ponce por Doña Juana María González contra Don Tomás Garrosi y Pietri y Doña Juana Dastas, é incidente promovido ante el mismo Tribunal por la tercerista sobre impugnación de honorarios de los Letrados Don Rafael Toro Vendrell y Don Francisco Parra, cuyo incidente pende ante Nos en virtud de recurso de casación por infracción de ley interpuesto por Doña Juana María González, á la que ha representado y defendido ante este Tribunal el Letrado Don Herminio Díaz Navarro, y en sustitución del mismo su compañero Don Jacinto Texidor y Alcalá del Olmo; sin que hayan comparecido las partes recurridas.— 1? Resultando: Que en juicio verbal seguido ante el Tribunal del Distrito de Ponce por Doña Juana María González contra'Don Tomás Garrosi y Pietri y Doña Juana Dastas sobre tercería de dominio respecto de unos muebles á que se señaló en la demanda el valor de ciento cincuenta dollars, embargados por orden de dicho Tribunal para hacer efectiva cantidad que Don Tomás Garrosi y Pietri debía entregar á su esposa, la señora Juana Dastas, en concepto de alimentos, el propio Tribunal de Ponce dictó sentencia en veinte y tres de Agosto del año próximo pasadh, por la que declarando sin lugar la demanda de tercería, absolvió de ella á los demandados con las costas á cargo de la tercerista Doña Juana María González. — 2? Resultando: Que practicada la tasación de costas causadas en la tercería, cuya tasación montó á ciento veinte y un dollars, cincuenta y cinco centavos, fueron incluidos en aquél la de los honorarios de los Letrados Don Francisco Parra y Don Rafael Toro Vendrell que habían representado á Doña Juana Dastas, as-cendiendo los del primero á diez dollars y los del segundo á cien dollars. — 3? Resultando: Que de la anterior tasación de costas se dió vista á la parte condenada al pago ó sea á Doña Juana María González la que impugnó los honorarios de ambos letrados, fundándose en que no tenían derecho á *645percibirlos; y habiéndose tramitado esa impugnación como demanda incidental, el Tribunal de- Ponce la desestimó en sentencia de ocho de Diciembre del año anterior, con declaratoria de que la' señora González estaba obligada á abonar á los letrados Parra y Toro los honorarios de-vengados por su impersonación en la tercería, condenando además en las costas del incídénte á la referida señora Gon-zález. — 4? Resultando: Que contra esa sentencia ha inter-puesto la representación de Doña J uana María González recurso de casación por infracción de ley, autorizado por el número 1 del artículo 1,690 déla Ley de Enjuiciamiento Civil, citando como infringidos los artículos 11 y 423 de la misma ley. — Visto: -Siendo Ponente el Juez Asociado Don James H. MacLeary. — Considerando: Que según el artículo 487 de la Ley de Enjuiciamiento Civil, en re-lación con las reglas 26 y 67 de la Orden General número 118, serie de 1899, las demandas de tercería de dominio, y todas las demás que sean incidentales ó consecuencia de otro juicio, deben sustanciarse ■ por los trámites ■ esta-blecidos para el juicio que corresponda, según la naturaleza ó cuantía de la cosa litigiosa; y que si ésta no excede de cuatrocientos dollars y la demanda fuera incidental de un juicio de que conozca algún Tribunal de Distrito, á éste toca decidir la reclamación en juicio verbal, sin ulterior recurso, por lo cual es claro que este Tribunal no tiene facultades para tomar en consideración el presente recurso de casa-ción. — Pallamos: Que debemos declarar y declaramos no haber lugar á resolver este recurso de casación por in-fracción de ley, interpuesto contra la sentencia dictada por el Tribunal de Distrito de Ponce; por Doña Juana María González, á la que condénamos en las costas; ordenando al mismo tiempo que se comunique esta resolución al referido Tribunal para los efectos procedentes. — Así por esta nuestra sentencia, que se publicará en la Colección de las Sentencias de este Tribunal, lo pronunciamos, man-damos y firmamos. ■ -
José S. Quiñones. — José 0. Hernández. — José M> Figue-ras. — Louis Sulzbacher. — J. H. MacLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el señor Don James H. MacLeary, Juez Asociado de este Tribunal Supremo, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario cer-tifico, en Puerto Rico, á ocho de Noviembre de mil novecien-tos dos. — Antonio F. Castro, Secretario.